
QuickLinks -- Click here to rapidly navigate through this document

        Exhibit 10.10


VIASYS HEALTHCARE INC.

AMENDED AND RESTATED
EXECUTIVE RETENTION AGREEMENT


        THIS AGREEMENT by and between VIASYS Healthcare Inc., a Delaware
corporation (the "Company"), and Mr. Randy H. Thurman (the "Executive") made and
entered into as of April 16, 2001 (the "Effective Date") is hereby amended and
restated as of November 19, 2002 in the form set forth below.

        WHEREAS, the Company and the Executive have entered into an employment
agreement (the "Employment Agreement") as of April 2, 2001, as amended on
September 24, 2001 and November 19, 2002;

        WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions that
it may raise among key personnel, may result in the departure or distraction of
key personnel to the detriment of the Company and its stockholders; and

        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that appropriate steps should be taken to reinforce and encourage the
continued employment and dedication of the Company's Chief Executive Officer
without distraction from the possibility of a change in control of the Company
and related events and circumstances.

        NOW, THEREFORE, as an inducement for and in consideration of the
Executive remaining in its employ, the Company agrees that the Executive shall
receive the severance benefits set forth in this Agreement in the event the
Executive's employment with the Company is terminated under the circumstances
described below subsequent to a Change in Control (as defined in Section 1.1).

1.    KEY DEFINITIONS.

        As used herein, the following terms shall have the following respective
meanings:

        1.1  "CHANGE IN CONTROL" means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

        (a)  the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either (i) the then-outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock"),
or (ii) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control:

          (i)  any acquisition by the Company,

        (ii)  any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or

        (iii)  any acquisition by any corporation pursuant to a transaction that
complies with clauses (i) and (ii) of subsection (c) of this Section 1.1;

        (b)  the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term "Continuing Director" means at any
date a member of the Board (i) who was a member of

--------------------------------------------------------------------------------

the Board on the date of the execution of this Agreement or (ii) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

        (c)  the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a "Business Combination"), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation") in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, forty percent (40%) or
more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors; or

        (d)  approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        1.2  "CHANGE IN CONTROL DATE" means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.

        1.3  "CAUSE" shall have the meaning set forth at Section 1(d) of the
Employment Agreement.

        1.4  "GOOD REASON" means the occurrence, without the Executive's written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).

        (a)  The assignment to the Executive of duties inconsistent in any
material respect with the Executive's position (including status, offices, the
title of Chairman or Chief Executive Officer and reporting requirements),
authority or responsibilities in effect immediately prior to the earliest to
occur of (A) the Change in Control Date, (B) the date of the execution by the
Company of the initial written agreement or instrument providing for the Change
in Control or (C) the date of the adoption by the Board of Directors of a
resolution providing for the Change in Control (with the

2

--------------------------------------------------------------------------------

earliest to occur of such dates referred to herein as the "Measurement Date") or
(ii) a material diminution in such position, authority or responsibilities;

        (b)  a reduction in the Executive's aggregate compensation (base salary
and long-term and short-term cash incentive compensation) or aggregate benefits
as in effect on the Measurement Date or as the same was or may be increased
thereafter from time to time;

        (c)  the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a "Benefit Plan") in which the Executive
participates or which is applicable to the Executive immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive's participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
the basis existing immediately prior to the Measurement Date, (iii) award cash
bonuses to the Executive in amounts and in a manner substantially consistent
with past practice in light of the Company's financial performance or
(iv) continue to provide any material fringe benefit enjoyed by Executive
immediately prior to the Measurement Date;

        (d)  the relocation of the offices of the Company at which Executive is
principally located to a location that is more than fifty (50) miles from the
location of such offices immediately prior to the relocation, or the Company's
requiring the Executive to be based anywhere other than such offices, except for
required travel on the Company's business to an extent substantially consistent
with the Executive's business travel obligations prior to the Change of Control;

        (e)  the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 6.1;

        (f)    a purported termination of the Executive's employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a); or

        (g)  any failure of the Company to pay or provide to the Executive any
portion of the Executive's compensation or benefits then due under any Benefit
Plan within seven days of the date of receipt by the Company of notice that such
compensation or benefits are due, or any material breach by the Company of this
Agreement or any employment agreement with the Executive.

        The Executive's right to terminate his employment for Good Reason shall
not be affected by the Executive's incapacity due to physical or mental illness.

        1.5  "DISABILITY" shall have the meaning set forth in Section 1(g) of
the Employment Agreement.

2.    TERM OF AGREEMENT.

        2.1    LENGTH OF AGREEMENT.    This Agreement, and all rights and
obligations of the parties hereunder, shall take effect upon the Effective Date
and shall expire upon the first to occur of (a) the expiration of the Term (as
defined below) if a Change in Control has not occurred during the Term, (b) the
date that is eighteen (18) months after the Change in Control Date, if the
Executive is still employed by the Company as of such later date, or (c) the
fulfillment by the Company of all of its obligations under Sections 4 and 5.2 if
the Executive's employment with the Company terminates within (i) eighteen
(18) months following or (ii) six (6) months before the Change in Control Date
and it is reasonably demonstrated by the Executive that such termination of
employment (A) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or in anticipation of a Change of Control.

3

--------------------------------------------------------------------------------

        2.2    TERM.    "Term" shall mean the period commencing as of the
Effective Date and continuing in effect through the date that is six (6) months
following the last day of the "Term of Employment" including any extension
thereto, as defined in the Employment Agreement.

3.    EMPLOYMENT STATUS; TERMINATION FOLLOWING CHANGE IN CONTROL.

        3.1    NOT AN EMPLOYMENT CONTRACT.    The Executive acknowledges that
this Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Executive as an employee and that this
Agreement does not prevent the Executive from terminating employment at any
time; provided, however, that the parties acknowledge that the Executive's terms
and conditions of employment are to be governed by the Employment Agreement.

        3.2    TERMINATION OF EMPLOYMENT.    

        (a)  If the Change in Control Date occurs during the Term, any
termination of the Executive's employment by the Company or by the Executive
within (i) eighteen (18) months following or (ii) six (6) months prior to the
Change in Control Date, where it is reasonably demonstrated by the Executive
that such termination of employment (A) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or in anticipation of a Change of Control
(other than due to the death of the Executive), shall be communicated by a
written notice to the other party hereto (the "Notice of Termination"), given in
accordance with Section 7. Any Notice of Termination shall: (i) indicate the
specific termination provision (if any) of this Agreement relied upon by the
party giving such notice, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) specify
the Date of Termination (as defined below). The effective date of an employment
termination (the "Date of Termination") shall be the close of business on the
date specified in the Notice of Termination (which date may not be less than
fifteen (15) days or more than one hundred and twenty (120) days after the date
of delivery of such Notice of Termination), in the case of a termination other
than one due to the Executive's death, or the date of the Executive's death, as
the case may be. In the event the Company fails to satisfy the requirements of
Section 3.2(a) regarding a Notice of Termination, the purported termination of
the Executive's employment pursuant to such Notice of Termination shall not be
effective for purposes of this Agreement.

        (b)  The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.

        (c)  Any Notice of Termination for Cause given by the Company must be
given within ninety (90) days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he may, at his election, be represented by counsel and at
which he shall have a reasonable opportunity to be heard. Such hearing shall be
held on not less than thirty (30) days prior written notice to the Executive
stating the Board of Directors' intention to terminate the Executive for Cause
and stating in detail the particular event(s) or circumstance(s) which the Board
of Directors believes constitutes Cause for termination and fully complies with
the provisions of Section 1.3

4

--------------------------------------------------------------------------------




        (d)  Any Notice of Termination for Good Reason given by the Executive
must be given within thirty (30) days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.

4.    BENEFITS TO EXECUTIVE.

        4.1    STOCK ACCELERATION.    If the Change in Control Date occurs
during the Term, then, effective upon the termination of the Executive (except
as otherwise provided in Section 4.2(c) below, other than for Cause) following
the Change in Control Date, (a) each outstanding option to purchase shares of
Common Stock of the Company held by the Executive shall become immediately
exercisable in full and will no longer be subject to a right of repurchase by
the Company and (b) each outstanding restricted stock award shall be deemed to
be fully vested and will no longer be subject to a right of repurchase by the
Company.

        4.2    COMPENSATION.    If the Change in Control Date occurs during the
Term and the Executive's employment with the Company terminates within
(a) eighteen (18) months following the Change in Control Date or (b) within six
(6) months prior to the Change of Control Date and it is reasonably demonstrated
by the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control, the Executive shall be entitled to the following benefits:

        (a)  TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive's
employment with the Company is terminated by the Company (other than for Cause,
Disability or death) or by the Executive for Good Reason within (i) eighteen
(18) months following or (ii) six (6) months prior to the Change in Control
Date, and it is reasonably demonstrated by the Executive that such termination
of employment (A) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with or in anticipation of a Change of Control, then the Executive
shall be entitled to the following benefits:

          (i)  the Company shall pay to the Executive in a lump sum in cash
within thirty (30) days after the Date of Termination the aggregate of the
following amounts:

        (1)  the sum of (A) the Executive's base salary through the Date of
Termination, (B) the product of (x) the annual bonus paid or payable (including
any bonus or portion thereof which has been earned but deferred) for the most
recently completed fiscal year and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 and (C) the amount of any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
previously paid (the sum of the amounts described in clauses (A), (B), and
(C) shall be hereinafter referred to as the "Accrued Obligations"); and

        (2)  an amount equal to (A) three multiplied by (B) the sum of (x) the
Executive's highest annual base salary in any twelve-month period (on a rolling
basis) during the five-year period prior to the Change in Control Date and
(y) the Executive's highest annual bonus in any twelve-month period (on a
rolling basis) during the five-year period prior to the Change in Control Date.

5

--------------------------------------------------------------------------------






        (ii)  for three years after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Executive and the Executive's family at least equal to those which would have
been provided to them if the Executive's employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Executive and his family, in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family.

        (iii)  to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive following the
Executive's termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the "Other Benefits");
and

        (iv)  for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits to which the
Executive is entitled, the Executive shall be considered to have remained
employed by the Company until three years after the Date of Termination.

        (b)  RESIGNATION WITHOUT GOOD REASON; TERMINATION FOR DEATH OR
DISABILITY. If the Executive voluntarily terminates his or her employment with
the Company within eighteen (18) months following or six (6) months prior to the
Change in Control Date in connection with the Change of Control, excluding a
termination for Good Reason, or if the Executive's employment with the Company
is terminated by reason of the Executive's death or Disability within eighteen
(18) months following or six (6) months prior to the Change in Control Date,
then the Company shall pay the Executive (or the Executive's estate, if
applicable), in (i) a lump sum in cash within thirty (30) days after the Date of
Termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits. In addition, in the event of a termination due to
death or Disability, within eighteen (18) months following or six (6) months
prior to a Change in Control Date, the Company shall pay the Executive an amount
equal to two times the Executive's then current base salary

        (c)  TERMINATION FOR CAUSE. If the Company terminates the Executive's
employment with the Company for Cause within eighteen (18) months following or
six (6) months prior to the Change in Control Date at the request or the
acquirer or otherwise in connection with the Change of Control, then the Company
shall (i) pay the Executive, in a lump sum in cash within thirty (30) days after
the Date of Termination, the sum of (A) the Executive's annual base salary
through the Date of Termination and (B) the amount of any compensation
previously deferred by the Executive, in each case to the extent not previously
paid, and (ii) timely pay or provide to the Executive the Other Benefits. In
addition, each vested option to purchase shares of Common Stock of the Company
held by the Executive as of the date of termination shall remain vested and
exercisable for a period of at least ninety (90) days after the Date of
Termination.

        4.3    TAXES.    In the event that the Company undergoes a "Change in
Ownership or Control" (as defined below), and thereafter, the Executive becomes
eligible to receive "Contingent Compensation Payments" (as defined below) the
Company shall, as soon as administratively feasible after the Executive becomes
so eligible determine and notify the Executive (with reasonable detail regarding
the

6

--------------------------------------------------------------------------------

basis for its determinations) (i) which of the payments or benefits due to the
Executive following such Change in Ownership or Control constitute Contingent
Compensation Payments, (ii) the amount, if any, of the excise tax (the "Excise
Tax") payable pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), by the Executive with respect to such Contingent
Compensation Payment and (iii) the amount of the "Gross-Up Payment" (as defined
below) due to the Executive with respect to such Contingent Compensation
Payment. Within thirty (30) days after delivery of such notice to the Executive,
the Executive shall deliver a response to the Company (the "Executive Response")
stating either (A) that the Executive agrees with the Company's determination
pursuant to the preceding sentence or (B) that the Executive disagrees with such
determination, in which case the Executive shall indicate which payment and/or
benefits should be characterized as a Contingent Compensation Payment, the
amount of the Excise Tax with respect to such Contingent Compensation Payment
and the amount of the Gross-Up Payment due to the Executive with respect to such
Contingent Compensation Payment. If the Executive states in the Executive
Response that the Executive agrees with the Company's determination, the Company
shall make the Gross-Up Payment to the Executive within three business days
following delivery to the Company of the Executive Response. If the Executive
states in the Executive Response that the Executive disagrees with the Company's
determination, then, for a period of fifteen (15) days following delivery of the
Executive Response, the Executive and the Company shall use good faith efforts
to resolve such dispute. If such dispute is not resolved within such fifteen
(15) day period, such dispute shall be settled exclusively by arbitration in
Philadelphia, Pennsylvania, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Gross-Up Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made. The
balance of the Gross-Up Payments shall be made within three business days
following the resolution of such dispute. The amount of any payments to be made
to the Executive following the resolution of such dispute shall be increased by
the amount of the accrued interest thereon computed at the prime rate announced
from time to time by The Wall Street Journal compounded monthly from the date
that such payments originally were due. In the event that the Executive fails to
deliver an Executive Response on or before the required date, the Company's
initial determination shall be final.

        For purposes of this Section 4.3, the following terms shall have the
following respective meanings:

        (a)  "Change in Ownership or Control" shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.

        (b)  "Contingent Compensation Payment" shall mean any payment (or
benefit) in the nature of compensation that is made or supplied to a
"disqualified individual" (as defined in Section 280G(c) of the Code) and that
is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a
Change in Ownership or Control of the Company.

        (c)  "Gross-Up Payment" shall mean an amount equal to the sum of (i) the
amount of the Excise Tax payable with respect to a Contingent Compensation
Payment and (ii) the amount necessary to pay all additional taxes imposed on (or
economically borne by) the Executive (including the Excise Taxes, state and
federal income taxes and all applicable withholding taxes) attributable to the
receipt of such Gross-Up Payment. For purposes of the preceding sentence, all
taxes attributable to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rates provided by law.

        4.4    OUTPLACEMENT SERVICES.    In the event the Executive is
terminated by the Company (other than for Cause, Disability or Death), or the
Executive terminates employment for Good Reason, within (a) eighteen (18) months
following or (b) six (6) months prior to the Change in Control Date

7

--------------------------------------------------------------------------------

and it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, the Company shall
provide outplacement services through one or more outside firms of the
Executive's choosing up to an aggregate of $40,000, with such services to extend
until the earlier of (A) twelve (12) months following the termination of
Executive's employment or (B) the date the Executive secures full time
employment.

        4.5    MITIGATION.    The Executive shall not be required to mitigate
the amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, except as provided in
Section 4.2(a)(ii), the amount of any payment or benefits provided for in this
Section 4 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company or
otherwise.

5.    DISPUTES.

        5.1    SETTLEMENT OF DISPUTES; ARBITRATION.    All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board of Directors of the Company and shall be in writing. Any denial by
the Board of Directors of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by binding arbitration in Philadelphia, Pennsylvania, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.

        5.2    EXPENSES.    The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest
(regardless of the outcome thereof) by the Company, the Executive or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.

6.    SUCCESSORS.

        6.1    SUCCESSOR TO COMPANY.    The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, "Company" shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

        6.2    SUCCESSOR TO EXECUTIVE.    This Agreement shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive or the Executive's family hereunder if the Executive
had continued to live, all

8

--------------------------------------------------------------------------------


such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.

7.    NOTICE.    All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
227 Washington Street, Suite 200, Conshohocken, PA 19428 and to the Executive at
the Executive's principal residence as currently reflected on the Company's
records (or to such other address as either the Company or the Executive may
have furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.

8.    MISCELLANEOUS.

        8.1    SEVERABILITY.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

        8.2    INJUNCTIVE RELIEF.    The Company and the Executive agree that
any breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.

        8.3    GOVERNING LAW.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of Delaware, without regard to conflicts of law principles.

        8.4    WAIVERS.    No waiver by the Executive at any time of any breach
of, or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.

        8.5    COUNTERPARTS.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

        8.6    TAX WITHHOLDING.    Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.

        8.7    ENTIRE AGREEMENT.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.

        8.8    AMENDMENTS.    This Agreement may be amended or modified only by
a written instrument executed by both the Company and the Executive.

[Remainder of Page Intentionally Left Blank]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

    VIASYS HEALTHCARE INC.                                              By:  

--------------------------------------------------------------------------------

    Name:   Ronald A. Ahrens     Title:   Chairman, Compensation Committee
                                      EXECUTIVE                                
            

--------------------------------------------------------------------------------

    Randy H. Thurman

10

--------------------------------------------------------------------------------



QuickLinks


VIASYS HEALTHCARE INC. AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT
